Citation Nr: 1701194	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  11-11 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for left lower lung mass prior to September 17, 2014, and to an initial evaluation in excess of 10 percent from September 17, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

The Veteran had active Navy service from July 1968 to July 1972.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the appeal for an increased initial evaluation in August 2014.
 
The Veteran testified regarding the matter on appeal at a personal hearing conducted at the RO in October 2011.  A transcript of that hearing is associated with the Veteran's electronic record.  The Veteran requested a Travel Board hearing.  That hearing was scheduled to be held in August 2013.  The Veteran did not appear, and that request is considered withdrawn.

The Veteran's claims file is wholly electronic.


FINDINGS OF FACT

1.  The Veteran's DLCO, which the examiner who conducted the October 2011 VA examination stated was the pulmonary function test (PFT) value that best represented the Veteran's pulmonary functioning, was noncompensable prior to September 17, 2014.

2.  The Veteran's FVC, but not his DLCO, was compensable at the time of the September 2014 VA examination, but the examiner did not provide an opinion that DLCO remained the more accurate PFT value for rating purposes.


CONCLUSION OF LAW

The criteria for an initial, compensable, evaluation were not met prior to September 17, 2014, and the criteria for an initial evaluation in excess of 10 percent were not met from that date.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.96, 4.97, Diagnostic Code 6899-6825-6833 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants who are attempting to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The appeal in this case arises from the initial evaluation assigned for lung disability following an initial grant of service connection.  As the claim for service connection for lung disability was granted, and therefore is considered substantiated, no further discussion of the duty to notify is required.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice of the criteria for an increased rating.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board. 

The Veteran's service treatment records are associated with the electronic record.  The Veteran was afforded VA examinations of his lungs in July 2009, October 2011, and in September and October 2014.  Private clinical records identified by the Veteran are associated with the electronic record.  Records were requested from each provider identified by the Veteran.  However, the Veteran did not identify any additional private records following the 2014 Board Remand.  In summary, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  No further action is required to meet those duties.


Claims for increased initial ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

When, as in this case, the Veteran is requesting a higher rating, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. (1999).

In exceptional cases, an extraschedular rating, that is, a rating based on disability factors not considered in the rating schedule, may be provided.  38 C.F.R. § 3.321(b)(1).  

Facts and analysis

In March 2009, the Veteran submitted an application for service connection for a bilateral "lung condition."  At that time, he submitted a report of private January 2009 computed tomography (CT) examination of the chest.  That examination disclosed bilateral calcified plural plaques and a questionable mass adjacent to the left diaphragm.  The examiner opined that the identified mass at the diaphragm could reflect a prominent pleural plaque, but that the possibility of a rounded atelectasis or a neoplasm could not be excluded.

The Veteran also submitted a private medical statement dated in February 2009.  That statement disclosed that the Veteran's FVC was 122 percent of predicted.  The examiner opined that the Veteran's lung disease was due to his exposure to asbestos.

The Veteran was afforded VA examination in July 2009.  The VA examiner provided an opinion linking the Veteran's current lung disability to his exposure to asbestos while serving in the Navy.  The record of July 2009 PFT examination discloses the FVC was 103 percent of predicted, improved to 106 percent after use of a bronchodilator, and DLCO was 118 percent of predicted.  

In October 2011, the Veteran's FVC, before use of a bronchodilator, was 72 percent of predicted.  The DLCO was 98 percent of predicted.  Also reported as pre-bronchodilator was an FVC of 76 percent.  The examiner opined that the DLCO result most accurately reflected the Veteran's current pulmonary functioning.  The examiner stated that the Veteran's "PFTs now (October 2011) and July 2009 are both interpreted as normal.  There was noted sub maximal effort on current exam."

In an October 2014 addendum to the report of September 2014 VA examination of the lungs, the Veteran's FVC was 69 percent of predicted, improved to 75 percent after use of a bronchodilator.  The DLCO was 100 percent of predicted.  The Veteran reported that he had two episodes of bronchitis requiring use of antibiotics in the past year.  The Veteran did not identify when those episodes occurred or what provider(s) he consulted for that treatment.

The Veteran's service-connected left lower lobe lung mass is evaluated by analogy under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6825-6833, which provides the criteria for evaluating diffuse interstitial fibrosis and/or asbestosis, and 6899, which indicates that the rated disability is not specifically listed in the Rating Schedule.  See 38 C.F.R. § 4.20.

The General Rating Formula for Interstitial Lung Disease authorizes a 10 percent evaluation where the FVC is 75 to 80 percent of predicted, or, where the DLCO is 66 to 80 percent of predicted.  A 30 percent evaluation is authorized where the FVC is 65 to 74 percent of predicted, or if the DLCO is 65 percent or less of predicted.

In applying the criteria under DCs 6825-6833 pulmonary function testing (PFT) is required, unless results of maximum exercise capacity testing are of record, or there have been episodes of acute respiratory failure.  38 C.F.R. § 4.96(d).

When rating lung disability under the specified DCs, including DCs 6825-6833, VA is to use the post-bronchodilator results in applying the rating unless the post-bronchodilator results are poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96(d)(5) (2015).  When there is a disparity between the results of different PFT results, the rating is to be based on the test result that the examiner finds most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(6).

The Veteran's representative contends that the Veteran's 2009 and 2011 PFT results warrant an initial, compensable, 10 percent evaluation.  However, the Veteran's FVC was 106, post-bronchodilator, in 2009, and the DLCO was 118 percent.  Both results are noncompensable.  

In 2011, the FVC was either 72 percent or 76 percent, and the DLCO was 98 percent.  Interpreting the two column of FVC results as showing a pre-bronchodilator (FVC of 72 percent) and a post-bronchodilator result (FVC of 76 percent of predicted) is one possible explanation for the fact that two columns of results are each marked as "Pre-bronchodilator."  An FVC of 76 percent of predicted, post-bronchodilator, is noncompensable.  A DLCO of 98 percent is noncompensable.  Since the examiner specifically stated that the DLCO was the better reflection of the Veteran's pulmonary function, the 2011 PFT results do not warrant a compensable rating.

In contrast, the Veteran's FVC in 2014 was 69 percent of predicted, prior to use of a bronchodilator, and 75 percent after use of a bronchodilator.  However, the Veteran's DLCO was measured as 100 percent.  The examiner specifically stated that the diffusion capacity was normal.  The examiner did not specifically opine that the DLCO was a better measure of the Veteran's pulmonary function than the FVC, but did note that the Veteran required no corticosteroid medication for his lung disease, although he had used antibiotics for "bronchitis" twice.  

Because the examiner who conducted the September 17, 2014 VA examination did not state that the DLCO was still the best measure of the Veteran's lung functioning.  The examiner noted the use of antibiotics, but without opining whether the Veteran's bronchitis and use of antibiotics was related to the service-connected lung disease, as the Veteran contended.  The Veteran's post-bronchodilator FVC of 75 percent is compensable under the rating schedule, although the DLCO is not.  The Board does not disagree with the RO's determination that, resolving reasonable doubt in the Veteran's favor, a compensable evaluation is warranted from September 17, 2014.  

However, the pre-bronchodilator finding of an FVC below 75 percent is not sufficient to warrant a 30 percent rating, since the DLCO of 100 percent is inconsistent with the 65 percent to 80 percent DLCO required for a 10 percent evaluation or the 56 to 65 percent DLCO which warrants a 30 percent rating.  

Moreover, the Board notes that, although the Veteran reported, at his 2014 VA examination, that he twice required antibiotic treatment for bronchitis lasting 10 days in the past year, the Veteran did not provide any additional medical evidence or the name of a treating provider who could provide objective evidence of such treatment.  Thus, there was no medical evidence to support the 10 percent evaluation prior to September 17, 2014, and, since the Veteran received private treatment for the service-connected disability, VA could not obtain additional evidence without further action by the Veteran.  

Thus, the preponderance of the evidence is against an initial compensable evaluation prior to September 17, 2014, and against a rating in excess of 10 percent from that date.

Extraschedular consideration

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the rating schedule authorizes higher ratings based on PFT results, so the rating schedule is adequate to rate the Veteran's disability.  The Veteran has contended that two episodes of bronchitis in 2014 were the result of the service-connected lung disability, but the examiner did not comment on that contention, and the Veteran provided no records of any type to support his assertion.  That fact, which has already been considered by the RO to resolve doubt in the Veteran's favor, does not support an extraschedular evaluation in excess of 10 percent.  

If the rating schedule is inadequate to evaluate a claimant's disability picture, and the disability picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the Board or the RO must determine whether, to accord justice, the claim must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step, a determination as to whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  In this case, the RO determined that there was no evidence of an exceptional disability picture requiring such referral, and the Board agrees.  

The Veteran does not assert, and the record does not show, frequent periods of hospitalization for the service-connected lung disability.  The examiner at the 2014 VA examination stated that the Veteran, who is retired, was capable of sedentary employment, despite his lung disability.  The Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  The Board agrees with the RO that there is no exceptional disability picture which would warrant referral of the claim to the Under Secretary for Benefits or the Director of the Compensation Service.



ORDER

The appeal for an initial compensable evaluation prior to September 17, 2014, and over 10 percent thereafter, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


